Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant’s arguments, see pg. 6, filed 11/08/2021, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive. The previous 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments, see , filed 11/08/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see pg. 17, filed 11/08/2021, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn. 

Status of the Claims
Claims 14, 19, 22, and 25 have been amended. Claims 1-13, 15, 16, 18, 21, 23, 24, and 26 have been cancelled. Claims 14, 17, 19, 20, 22, and 25 are pending.

Specification
The use of the term Bluetooth® and Wi-Fi®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 19, 20, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 22 recites the limitation " the at least one measured value profile" in paragraph 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 22 recites a measured value profile, and a movement profile. It is unclear whether the measured value profile and movement profile are the same (the claims state measured values represent a movement profile, and further that the measured value profile 
Claims 14 and 22 recite the limitation of “the length of the time span”, and it is unclear if this time span is referring to the time span of recording measured values or the time span of the measuring frequency. For purposes of examination, Examiner interprets the length of the time span to be a length of time of a time span of the measuring frequency.
Claims 17, 19, 20, and 25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claims 14 and 22.

Allowable Subject Matter
Claims 14, 17, 19, 20, 22, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest patent/patent application prior art found is the Lemmon (2010/0267375) reference. Lemmon discloses the limitations of: at least one sensor sensing and monitoring the mobile object; and a processor recording measured values from the sensor within a time span, wherein the processor determines, as a function of the recorded measured values, in what type of process in a transport chain the object is involved; wherein no GPS signal or no information is required from a provider or an active gateway to determine the type of process in which the mobile object is involved, wherein the processor is connected to the at least one sensor so that the measured values are transmittable by the at least one sensor to the processor and recorded by the processor, wherein a communication unit is connected bi-directionally to the processor the processor compares the recorded measured values to at least one measured value profile stored in the memory, which profile represents a predetermined process in the transport chain, and to determine that the predetermined process is the actual process if there is at least a partial match between the recorded measured values and the stored measured value profile, wherein the processor performs at least one response as a function of the determined process, and wherein the processor increases and/or lowers, as the at least one response, a measuring frequency at which the measured values are recorded, wherein the length of the time span is chosen depending on how long a recording of the measured values is required to draw a meaningful inference regarding the type of process in the transport chain in which the mobile object is involved, and wherein the at least one sensor includes a plurality of sensors, and wherein the measuring frequency is individually adapted for each of the sensors. While there was art found that discloses the remaining limitations, there was no art found that explicitly disclose that the measuring frequency  (which is increased or lowered) is individually adapted for, specifically, the triaxial acceleration sensor.  The amended limitations overcome the prior art.
The closest non-patent literature found is the article “Shipping Monitoring Technology: Picking Up the Signals” (Heyn, 2014).  The article discloses shippers tracking cargo to the processor compares the recorded measured values to at least one measured value profile stored in the memory, which profile represents a predetermined process in the transport chain, and to determine that the predetermined process is the actual process if there is at least a partial match between the recorded measured values and the stored measured value profile, wherein the processor performs at least one response as a function of the determined process, and wherein the processor increases and/or lowers, as the at least one response, a measuring frequency at which the measured values are recorded, wherein the length of the time span is chosen depending on how long a recording of the measured values is required to draw a meaningful inference regarding the type of process in the transport chain in which the mobile object is involved, and wherein the at least one sensor includes a plurality of sensors, and wherein the measuring frequency is individually adapted for each of the sensors. The amended limitations overcome the  prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628